DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No IDS was filed. 
Claim Objections
Claims 10-23 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 (subparts 1 and 2), 4, 5 (subparts 1 and 2), and 6-9, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are a part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claims 3 (subparts 1 and 2), 4, 5 (subparts 1 and 2), 6, 7 (subparts 1 and2), 8, and 9, the claims are indefinite as it is unclear whether the limitations following the words “preferably” and “most preferably” are part of the claimed invention. Applicant needs to clearly set forth what the invention is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US clinical trial NCT03399799, first posted January 16, 2018 and updated September 9, 2019 (“NCT03399799”; PTO-892) as evidenced by Pillarisetti et al (“Pillarisetti”; PTO-892).
Regarding claim 1, NCT03399799 discloses a method for treating an adult with relapsed or refractory multiple myeloma comprising administering antibody JNJ-64407564 (Study description, ln 3-4). While this reference does not explicitly describe the specificity of JNJ-64407564, it is known in the art to be a bispecific antibody directed to GPRC5D and CD3 as evidenced by Pillarisetti (see Abstract, ln 5-6). Thus, NCT03399799 anticipates claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03399799 in view of US 20180037651 (“Attar”, PTO-892).
Regarding claim 2, NCT03399799 teaches a method to treat a patient with relapsed or refractory multiple myeloma by intravenously or subcutaneously administering a GPRC5DxCD3 bispecific antibody (Study description, ln 1-4). Although NCT03399799 broadly teaches the treatment of relapsed or refractory multiple myeloma with a GPCR5DxCD3 bispecific antibody (Detailed Description, ln 2-3), NCT03399799 does not teach specific dosage amounts or dosage frequency.
Attar teaches a method to reduce tumor volume in a mouse model of multiple myeloma. Humanized NSG mice were subcutaneously implanted with human multiple myeloma cells. Intravenously administering these mice with 50 g/kg1, 500 g/kg, or 2500 g/kg of GPRC5DxCD3 bispecific antibody GCDB72 significantly reduced tumor size, with robust anti-tumor efficacy observed with the two higher doses [0300]. The dosage of the bispecific antibody of Attar is within the range of the dosage of instant claim 2 (0.2 g/kg-2400 g/kg), and therefore Attar teaches the GPRC5DxCD3 bispecific antibody dosage. It would have obvious to the ordinary artisan to apply a known effective dosage to reduce tumor size in a mouse model of multiple myeloma to a treatment protocol using the bispecific antibody of NCT03399799, because this dose would likely be effective in the treatment of subjects with multiple myeloma. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03399799 in view of Attar as applied to claims 1-2 above, and further in view of US 20200181274A1 (“Saville”; PTO-892) and Bittner et al (“Bittner”; PTO-892).
NCT03399799 in view of Attar teach the treatment of multiple myeloma by administering the GPCR5D/CD3 bispecific antibody both intravenously and subcutaneously, they do not provide guidance for dosing protocols, including priming and maintenance dose protocols, for monoclonal antibody treatment of cancer.
Saville teaches a method for the treatment of cancer comprising administration of a CD123/CD3 bispecific antibody [0008]. Saville also teaches an intravenous dose of the bispecific antibody between about 0.001 g/kg to about 0.8 g/kg2 [0019]. In claim 27 of Saville, the intravenous doe is “between about 0.002 g/kg and about 0.004 g/kg; or between about 0.009 g/kg and about 0.011 g/kg; or between about 0.025 g/kg and about 0.035 g/kg; or between about 0.070 g/kg and about 0.080 g/kg; or between about 0.075 g/kg and about 0.750 g/kg; or between about 0.125 g/kg and about 0.175 g/kg; or between about 0.275 g/kg and about 0.325 g/kg; or between about 0.475 g/kg and about 0.525 g/kg; or between about 0.725 g/kg and about 0.775 g/kg”.  Given that both NCT03399799 and Saville are directed toward using bispecific antibodies comprising a CD3 targeting arm to treat cancer, and further given the teachings of Saville regarding the dosing of the CD123/CD3 antibody, it follows that a skilled person in the art would attempt to identify the optimal treatment dose amount and dosing schedule for the GPRC5D/CD3 bispecific antibody using the method of Saville for the treatment of cancer and would adjust accordingly to reach the optimum dosing strategy.
Bittner teaches optimization and advantages of the subcutaneous administration of high-dose monoclonal antibody biotherapeutics for the treatment of cancer. Advantages of subcutaneous administration include reduced infusion time (pg 430, column 1, ln 8-12) and potential for home-/self-administration (pg 432, column 1, ln 1-2). Two studies evaluating the pharmacokinetics, efficacy, and safety of the monoclonal antibodies rituximab and trastuzumab for the treatment of cancer using intravenous and subcutaneous administration found that the efficacy and safety profile of the two methods of administration were similar (pg 434, column 1, ln 4-7). Bittner teaches a priming/maintenance protocol for the CD20 inhibitor rituximab; patients with relapsed-refractory indolent NHL received induction therapy consisting of intravenous rituximab every 3-4 weeks for 8 cycles and then subcutaneous maintenance treatment for 8 weeks to 24 months (pg 430, column 2 para 2).
An ordinary artisan prior to the effective filing date of the claimed invention would have a reason to vary the dose and cycle times of the GPRC5D/CD3 (using the general guidance of Attar, Saville, and Bittner) because both were recognized as results-effective variables in the field of cancer therapy and monoclonal therapy of multiple myeloma. “(W)here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have had a reasonable and predictable expectation of arriving at the claimed dosing regimen where a the GPRC5DXCD3 antibody is administered, for example, “intravenously or subcutaneously at a first priming dose of 0.5 g/kg to 10 g/kg” every 2 to 4 days (instant claim 3 subpart 1) and “subsequently administering to the subject the GRPC5DxCD3 bispecific antibody subcutaneously at a treatment dose higher than the first priming dose, in the range of 1.5 g/kg to 2400 g/kg or 1.5 g/kg to 1000 g/kg” months, tri-weekly, bi-weekly, weekly, or twice a week (instant claim 3 subpart 2). The use of priming and maintenance dosage protocols is standard within the art, as evidenced by Miniaci et al (see “Loading Dose” in StatPearls), and adjusting of a dosage strategy, whether intravenous or subcutaneous, is considered routine optimization. Similarly, all limitations of claim 2 as recited in claims 3-9 are rejected, as the dose protocols recited there offer no obvious distinction from dosage protocols as exemplified by the prior art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649



/JEFFREY STUCKER/               Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The units of the reference are in mg/kg, but for this action, the units have been converted to g/kg (1000 g = 1 mg).
        2 The units of the reference are in ng/kg, but for this action, the units have been converted to g/kg (1000 ng = 1 g).